—Memorandum by the Court.
Appeal from an order of the Court of Claims which granted respondents’ motion for leave to file a claim after the statutory period had expired (Court of Claims Act, § 10, subd. 5). Appellant asserts that the moving affidavits do not show a reasonable excuse for failure to file a claim within the prescribed period. The order was discretionary with the court below and we cannot say that such discretion was improperly exercised. Order affirmed, with costs. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.